DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of Chinese Applications CN CN201710547804.7 and CN201710645743.8 have been filed with priority dates of 06 July 2017 and 01 August 2017 respectively. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 May 2019 has been updated and corrected to reflect that references CN 105004644 and CN 103207127 have been reviewed and fully considered. Copies of both documents were filed on 09 May 2019, however were originally inadvertently missed and therefore documented as not considered as part of the Notice of Allowance dated 26 November 2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Associate Meghan M. DeMore on 16 November 2021.
The application has been amended as follows: 
wherein the device comprises a displacement pump, a first sampler, a high-temperature box, a back-pressure pump, a control valve, an adsorption tank, a low-temperature box, a flow meter and a collection tank, wherein an outlet of the displacement pump is in communication with an inlet of the first sampler, an outlet of the first sampler is in communication with a first inlet of the control valve, a second inlet of the control valve is in communication with an outlet of the back-pressure pump, an outlet of the control valve is in communication with a first opening of the adsorption tank, and a second opening of the adsorption tank is in communication with the flow meter; a third opening of the adsorption tank is in communication with the collection tank;
the first sampler is located in the high-temperature box, the adsorption tank is located in the low-temperature box, a valve is arranged between the outlet of the first sampler and the first inlet of the control valve, and a valve is arranged between the third opening of the adsorption tank and the collection tank, and the collection tank is adapted for being heated.
Claim 3. (Currently Amended) The device according to claim 2, wherein a filter is arranged between the outlet of the sample dispenser and the first inlet of the control valve.	
Claim 5. (Currently Amended) The device according to claim 4, wherein a filter is arranged between the second sampler and the first inlet of the control valve.
Claim 6. (Currently Amended): The device according to claim 1, wherein a first coil is arranged between the outlet of the control valve and the first opening of the adsorption tank, and the first coil is located in the low-temperature box.
wherein a second coil is arranged between the second opening of the adsorption tank and the flow meter.
Claim 8. (Currently Amended) The device according to claim 7, wherein the flow meter comprises at least two flow meters, and the at least two flow meters are connected in parallel to the downstream of the second coil, and a pneumatic valve is connected between each flow meter and the second coil.

Claim 9. (Currently Amended): The device according to claim 1, wherein an outlet of the flow meter is in communication with an exhaust gas treatment tank.
Claim 10. (Currently Amended): The device according to claim 1, further comprising a liquefaction tank, located in the low-temperature box, the collection tank is in communication with an inlet of the liquefaction tank, a check valve is arranged on a pipeline between the collection tank and the liquefaction tank to allow flow from the collection tank to the liquefaction tank.
Claim 11. (Currently Amended): The device according to claim 10 further comprising a recovery tank and a liquid injection pump, wherein the recovery tank and the liquid injection pump are each in communication with an outlet of the liquefaction tank.
Claim 12. (Currently Amended) The device according to claim 11, wherein the liquid injection pump is in communication with the third opening of the adsorption tank.
Claim 13. (Currently Amended) The device according to claim 11, further comprising a sample dispenser, an outlet of the first sampler is in communication with an inlet of the sample dispenser, an outlet of the sample dispenser is in communication with the first inlet of the control valve, and the sample dispenser is located in the high-temperature box, and wherein 
Claim 15. (Currently Amended) The method according to claim 14, wherein the step (5) of calculating the solubility of elemental sulfur in the sulfur-containing gas based on the sampling temperature, the sampling pressure, the room temperature, the room pressure, the mass of the elemental sulfur, and the volume of the sulfur-containing gas obtained after adsorption in the step (2) at the room temperature and the room pressure comprises:
calculating the volume of the sulfur-containing gas at the standard state based on the room temperature, the room pressure, and the volume of the sulfur-containing gas obtained after adsorption in the step (2) at the room temperature and the room pressure;
calculating the volume of the sulfur-containing gas at the sampling temperature and the sampling pressure based on the volume of the sulfur-containing gas at the standard state, the sampling temperature, and the sampling pressure;
calculating the solubility of the elemental sulfur in the sulfur-containing gas based on the volume of the sulfur-containing gas at the sampling temperature and the sampling pressure and the mass of the elemental sulfur.
Claim 16. (Currently Amended) The method according to claim 15, wherein the calculation of the volume of the sulfur-containing gas at the standard state based on the room temperature, the room pressure, and the volume of the sulfur-containing gas obtained after adsorption in the step (2) at the room temperature and the room pressure comprises calculating the volume of the sulfur-containing gas at the standard state by using the following equation (1);

    PNG
    media_image1.png
    45
    175
    media_image1.png
    Greyscale
    Equation (1);


    PNG
    media_image2.png
    24
    17
    media_image2.png
    Greyscale
——Volume of the sulfur-containing gas at the standard state;

    PNG
    media_image3.png
    24
    17
    media_image3.png
    Greyscale
——Pressure at the standard state;

    PNG
    media_image4.png
    24
    17
    media_image4.png
    Greyscale
——Temperature at the standard state;

    PNG
    media_image5.png
    23
    16
    media_image5.png
    Greyscale
——Room pressure

    PNG
    media_image6.png
    23
    16
    media_image6.png
    Greyscale
——Volume of the sulfur-containing gas at the room temperature and the room pressure;

    PNG
    media_image7.png
    23
    16
    media_image7.png
    Greyscale
——Room temperature.
Claim 17. (Currently Amended) The method according to claim 15, wherein the calculation of the volume of the sulfur-containing gas at the sampling temperature and the sampling pressure based on the volume of the sulfur-containing gas at the standard state, the sampling temperature, and the sampling pressure comprises calculating the volume of the sulfur-containing gas at the sampling temperature and the sampling pressure by using the following equation (2);

    PNG
    media_image8.png
    45
    197
    media_image8.png
    Greyscale
    Equation (2);
in equation (2),

    PNG
    media_image9.png
    24
    17
    media_image9.png
    Greyscale
——Volume of the sulfur-containing gas at the sampling temperature and the sampling pressure;

    PNG
    media_image10.png
    24
    17
    media_image10.png
    Greyscale
——Pressure at the standard state;

    PNG
    media_image11.png
    24
    17
    media_image11.png
    Greyscale
——Volume of the sulfur-containing gas at the standard state;

    PNG
    media_image12.png
    24
    17
    media_image12.png
    Greyscale
——Temperature at the standard state;

    PNG
    media_image13.png
    17
    16
    media_image13.png
    Greyscale
——Sampling pressure;

    PNG
    media_image14.png
    17
    15
    media_image14.png
    Greyscale
——Sampling temperature;

    PNG
    media_image15.png
    17
    16
    media_image15.png
    Greyscale
——Deviation factor of the gas at the sampling temperature and the sampling pressure.

wherein the calculation of the solubility of the elemental sulfur in the sulfur-containing gas based on the volume of the sulfur-containing gas at the sampling temperature and the sampling pressure and the mass of the elemental sulfur comprises calculating the solubility of the elemental sulfur in the sulfur-containing gas by using the following equation (3);

    PNG
    media_image16.png
    45
    47
    media_image16.png
    Greyscale
   Equation (3);
in equation (3),

    PNG
    media_image17.png
    15
    12
    media_image17.png
    Greyscale
——Solubility of elemental sulfur in the sulfur-containing gas;

    PNG
    media_image18.png
    15
    17
    media_image18.png
    Greyscale
——Mass of elemental sulfur;

    PNG
    media_image9.png
    24
    17
    media_image9.png
    Greyscale
——Volume of the sulfur-containing gas at the sampling temperature and the sampling pressure.

Claim 19. (Currently Amended): The method according to claim 14, wherein the method specifically comprises the following steps:  -7- 4839-4558-0694.1Atty. Dkt. No. 114364-0118 
 (1) collecting the sulfur-containing gas in a sulfur-containing gas reservoir, and determining a sampling temperature and a sampling pressure when the sulfur-containing gas is collected; 
(2) transferring the sulfur-containing gas into a sample dispenser, and allowing the sample dispenser to swing at a preset temperature and a preset pressure for a preset duration to prevent elemental sulfur in the sulfur-containing gas from being precipitated; 
(3) balancing the sulfur-containing gas in the step (2) to the room pressure, and then flowing into an adsorption tank, wherein the adsorption tank contains a carbon disulfide liquid; 
(4) passing the gas flowing out of the adsorption tank through a gas flow meter, which measures the volume of the sulfur-containing gas obtained in the step (3) at the room temperature and the room pressure; 
a collection tank; heating the collection tank to remove carbon disulfide, cooling, and determining the mass of elemental sulfur in the collection tank; 
(6) calculating the solubility of elemental sulfur in the sulfur-containing gas based on the sampling temperature, the sampling pressure, the room temperature, the room pressure, the mass of the elemental sulfur, and the volume of the sulfur-containing gas obtained in the step (3) at the room temperature and the room pressure.

Claim 20. (Currently Amended): The method according to claim 19, wherein before the step (5), the method further comprises: washing a pipeline between the sample dispenser and the adsorption tank with a carbon disulfide liquid, and collecting and transferring the carbon disulfide liquid after washing into the collection tank.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is Chinese Publication CN 106124354 to Xiao et al. (herein Xiao) (see machine translation).
Xiao teaches a sulfur solubility online test device for high-sulfur gas reservoirs comprising a two-way sampling system that includes a sulfur-containing gas sample bottle, a gas booster pump, a first electric pump, a piston type quantitative container, a high temperature and high pressure piston type quantitative container, and a second electric pump (see [0009]). The outlet of the gas booster pump is connected to the inlet of the piston type quantitative container (see [0010]). As shown in Fig. 1, an outlet of the piston type quantitative container 8 is in communication with valves 13 and 14 and an inlet of the piston type quantitative container 8 is in communication with control valve 7 that is also in 
Regarding independent claim 1, Xiao fails to teach nor fairly suggest “the first sampler is located in the high-temperature box, the adsorption tank is located in the low temperature box” as recited in the independent claim 1. Furthermore, Xiao fails to teach nor fairly suggest the specific orientation of all the defined components of claim 1. 
Xiao also teaches a test method of the online sulfur solubility test device for high-sulfur gas reservoirs comprising: (1) Sulfur-containing gas sample preparation; (2) Check the air tightness of each device and valve, and connect the experimental device according to the experimental procedure; (3) Weigh the CS2 sulfur absorption containers on the electronic balances; (4) Fill the elemental sulfur test piston quantitative container; (5) Under the pressure of the electric pump, drive the sulfur-containing gas sample to the CS2 sulfur suction containers at room temperature wherein the elemental sulfur is adsorbed; (6) Calculate the amount of elemental sulfur using the volume of the gas measured by the gas meter as well as the mass change in the CS2 sulfur absorption containers before and after; (7) Using the 
Regarding independent claim 14, Xiao fails to teach nor fairly suggest “determining a sampling temperature and sampling pressure when the sulfur-containing gas is collected” as recited in step (1) of the instant claim or “calculating the solubility of elemental sulfur in the sulfur-containing gas based on sampling temperature, the sampling pressure …” as recited in step (5) of the instant claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797